Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner Amendment
The independent claims dated 10/2/20 should be amended as follows (where the underline and strikethru are the parts to change to the 10/2/20 copy of the claims).  Attorney on record Colin Dolese agreed to these Examiner Amendments on 1/19/21.

In claim 1, of the 10/2/20 copy of the claims, amend as follows (where the strikethrough and the underline marks the amended part):
“1.           (Currently Amended) A method comprising:
maintaining, at an online system, a set of content items associated with a first goal corresponding to a first type of content delivery and a second goal corresponding to a second type of content delivery provided by a content-providing user of the online system, the goals associated with a period of time in which the goals are to be achieved; 
presenting one or more of the set of content items to users of the online system during the period of time using a first filter value corresponding to the first type of content delivery and a second filter value corresponding to the second type of content delivery, the first and second filter values respectively indicating a probability that one or more content items from the set of content items will be selected for the first or second type of content delivery to a user of the online system;
on one or more client devices of users of the online system, wherein each of the counts is tracked by an action logger that uses internet protocol (IP) address information associated with the one or more client devices;
for each of one or more times within the period of time associated with the goals:
computing a normalized ratio for the set of content items, wherein the normalized ratio is a ratio of an achievement ratio to a goal ratio, the goal ratio comparing the first goal and the second goal, the achievement ratio comparing the first count and the second count;
comparing the normalized ratio to a predetermined first over-delivery value associated with the first type of content delivery and a predetermined second over-delivery value associated with the second type of content delivery, the predetermined first and second over-delivery values corresponding to a current time;  
determining, based on the comparison, that a difference between the normalized ratio and the predetermined first over-delivery value is less than a predetermined threshold difference;
adjusting, based on the determined difference, the first filter value to increase a likelihood that the normalized ratio approaches a target normalized ratio corresponding to a successful achievement of the first and second goals during the time period; 
selecting one or more content items for presentation on a client device of a user of the online system based on the adjusted first filter value; and
the user in a display area of the client device.”.

In claim 13, of the 10/2/20 copy of the claims, amend as follows (where the strikethrough and the underline marks the amended part):
“13.         (Currently Amended) A computer program product comprising a computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
maintain, at an online system, a set of content items associated with a first goal corresponding to a first type of content delivery and a second goal corresponding to a second type of content delivery provided by a content-providing user of the online system, the goals associated with a period of time in which the goals are to be achieved; 
present one or more of the set of content items to users of the online system during the period of time using a first filter value corresponding to the first type of content delivery and a second filter value corresponding to the second type of content delivery, the first and second filter values respectively indicating a probability that one or more content items from the set of content items will be selected for the first or second type of content delivery to a user of the online system;
receive a first count indicating progress towards the first goal and a second count indicating progress towards the second goal based on the presentation of the content items on one or more client devices of users of the online system, wherein each of the internet protocol (IP) address information associated with the one or more client devices;
for each of one or more times within the period of time associated with the goals:
compute a normalized ratio for the set of content items, wherein the normalized ratio is a ratio of an achievement ratio to a goal ratio, the goal ratio comparing the first goal and the second goal, the achievement ratio comparing the first count and the second count;
compare the normalized ratio to a predetermined first over-delivery value associated with the first type of content delivery and a predetermined second over-delivery value associated with the second type of content delivery, the predetermined first and second over-delivery values corresponding to a current time;  
determine, based on the comparison, that a difference between the normalized ratio and the predetermined first over-delivery value is less than a predetermined threshold difference;
adjust, based on the determined difference, the first filter value to increase a likelihood that the normalized ratio approaches a target normalized ratio corresponding to a successful achievement of the first and second goals during the time period; 
select one or more content items for presentation on a client device of a user of the online system based on the adjusted first filter value; and
present the selected one or more content items to the user in a display area of the client device.”.


 “25.        (Currently Amended) A method comprising:
maintaining, at an online system, a set of content items associated with a first goal corresponding to a first type of content delivery and a second goal corresponding to a second type of content delivery provided by a content-providing user of the online system, the goals associated with a period of time in which the goals are to be achieved; 
presenting one or more of the set of content items to users of the online system during the period of time using a first filter value corresponding to the first type of content delivery and a second filter value corresponding to the second type of content delivery, the first and second filter values respectively indicating a probability that one or more content items from the set of content items will be selected for the first or second type of content delivery to a user of the online system;
receiving a first count indicating progress towards the first goal and a second count indicating progress towards the second goal based on the presentation of the content items on one or more client devices of users of the online system, wherein each of the counts is tracked by an action logger that uses internet protocol (IP) address information associated with the one or more client devices;
computing a normalized ratio for the set of content items, the normalized ratio comparing the first goal, the second goal, the first count, and the second count;
comparing the normalized ratio to a predetermined first over-delivery value associated with the first type of content delivery and a predetermined second over-
determining, based on the comparison, that a difference between the normalized ratio and the predetermined first or second over-delivery value is less than a predetermined threshold difference;
adjusting, based on the determined difference, the first or second filter value to increase a likelihood that the normalized ratio approaches a target normalized ratio corresponding to a successful achievement of the first and second goals during the time period; 
selecting one or more content items for presentation on a client device of a user of the online system based on the adjusted first filter value; and
presenting the selected one or more content items to the user in a display area of the client device.”.

Allowable Subject Matter
This Notice of Allowance is in response to the 10/2/20 submission and attached 9/29/20 Interview and the agreed to Examiner Amendment above. Claims 1-3, 5-15, 17-25  of the10/2/20 copy of the claims along with the Examiner Amendments preceding are allowed.  There are a total of 23 claims.

Examiner Statement of Reasons for Allowance
Examiner notes the interview on 9/29/20.  All discussed claim amendments were added to the claims.  This pushed the claims passed the 101 and cited prior art.  

Also, Examiner notes the other cited relevant prior art.  Examiner also notes these prior art: see prior art and over-delivery with Karlsson 20100262499 at [6], Kitts at [144], and Zien at [25].  Also, Examiner notes Reiss.  Reiss is related to the already cited Els.  Reiss adjusts the pacing related to an impression delivery goal (note Reiss Figs 9, 11, [411-419]).   However, these prior art are not found to disclose the complex features and sequence of steps of the Applicant’s claims as stated preceding paragraph and in the claim language.
Also, in regards to 101 using unique client identifying IP information in realtime and presenting a particular content on the client device display based on the detailed analysis and determination steps stated preceding and in the claim language was considered to go past 101. 
Hence, Claims 1-3, 5-15, 17-25  of the 10/2/20 copy of the claims along with the Examiner Amendments above are allowed.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/19/21